UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2649



KENNETH T. BOSLEY,

                                              Plaintiff - Appellant,

          versus

JAMES S. RIEPE; JOHN B. HOWARD; ADENA W.
TESTA; EDWARD H. BERGE; GAIL P. RIEPE; MICHAEL
DAVID TESTA; MELISSA L. BERGE; JAMES DORSEY
BROWN, III; CHRISTINE WEBER BROWN; WESTERN RUN
COMPANY, L.C.; COLD BOTTOM, L.L.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-95-1190-HAR)


Submitted:   April 15, 1996                 Decided:   April 22, 1996

Before ERVIN and MOTZ,* Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.




      *
        Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Kenneth T. Bosley, Appellant Pro Se.     John Henry Lewin, Jr.,
VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order dismissing

his claim under the Racketeering Influenced and Corrupt Organiza-

tion Act, 18 U.S.C.A. §§ 1961-1968 (West 1985 & Supp. 1995). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, although we deny Appellees'

motion to dismiss the appeal, we affirm on the reasoning of the

district court. Bosley v. Riepe, No. CA-95-1190-HAR (D. Md. July

26, 1995). In light of this disposition, we deny Appellees' motion
to expedite as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED



                                2